El Juez Asociado Sr. "Wolf,
emitió la opinión del tribunal. Ante la Corte de Distrito de San Juan se presentó una acu-sación contra Rafael Burgos por el delito de ataque con inten-ción de cometer homicidio. El caso fné juzgado ante un ju-rado, el cual, no habiéndose puesto de acuerdo, fné disuelto. Posteriormente se desestimó la acusación y se presentó ante la corte municipal otra acusación por acometimiento y agre-sión con circunstancias agravantes. El acusado alegó ante la corte municipal la defensa de haber sido expuesto por el mismo delito, y apelado el caso a la Corte de Distrito de San Juan, fné de nuevo alegada la misma defensa. La corte lo declaró culpable condenándole a un año de prisión, cien dollars de multa y las costas. La sentencia fné ape-lada a este tribunal, pero no hubo medios legales de examinar los hechos y la sentencia fné confirmada. Más tarde se pre-sentó ante la Corte de Distrito de San Juan esta solicitud de hateas corpus, y expedido el mandamiento y celebrada la vis*74ta, fué negada la solicitud. El peticionario apeló contra la. sentencia de la corte de distrito.
El apelante alega en primer lugar, que la acusación en la-. Corte de Distrito de San Juan fué desestimada sin su con-sentimiento; pero aún así no podemos comprender cómo es; posible revisar en un procedimiento de habeas corpus una re-solución que pone al acusado en libertad excarcelándolo. Si así fuera, no habría nadie que pudiera comparecer para con-testar el mandamiento y traer el preso. Su encarcelamiento con posterioridad fué independiente del archivo de la causa.
Además, sostiene el apelante que la Corte de Distrito de; San Juan, al declarar sin lugar la defensa del acusado de ha-ber sido expuesto anteriormente por el mismo delito, ha in-fringido los preceptos de la Constitución de los Estados Uni-dos y las disposiciones legales relativas a esta clase de defen-sas.
No es necesario que entremos ahora a resolver hasta dónde es aplicable a Puerto Rico dicha constitución. Si un acusado alegara en su defensa el haber sido expuesto dos; veces por el mismo delito y la corte rechazara su defensa negándose a oirle en cuanto a ella, sería ésta una cuestión-de procedimiento que podría ser examinada mediante una solicitud de habeas corpus. Sin embargo, cuando el tribunal admite dicha defensa y oye las pruebas tendentes a estable-cerla, entonces surge una cuestión de hecho, y en tales casos; la ley concede el recurso amplio de apelación. Es un prin-cipio bien conocido que el recurso de habeas corpus no puede surtir los efectos de una apelación o de un recurso de error, (Ex parte Parks, 93 U. S., 18; United States v. Pridgeon, 153 U. S., 48; Ex parte Hobart S. Bird, 5 P. R. R., 505; Ex parte Hollis, 59 Cal., 405-407.) La defensa de haber sido expuesto anteriormente por el mismo delito y la cuestión de hecho que tal defensa plantea, envuelven el mismo principio. (Tra-tado de habeas corpus por Church, sec. 253, y casos allí cita-dos.) Si por el mero hecho de alegarse que se ha infringido un precepto constitucional pudiera pedirse un mandamiento *75de habeas corpus, se llenarían los tribunales de solicitudes de esta clase y serían juzgados de novo casi todos los casos, aún después de celebrada la vista y dictada sentencia. La en-mienda 5a. de la Constitución de los Estados Unidos dispone que:
“A nadie se obligará a que conteste cargos por delito grave o infamante bajo cualquier concepto, si no es mediante acusación escrita presentada por un gran jurado, excepto en casos que ocurrieren en el Ejército, o la Armada, o en la milicia, estando en servicio activo en tiempo de guerra, o de peligro público. No se pondrá a nadie dos veces en peligro de perder la vida o algún miembro por un mismo delito; no podrá obligársele a declarar contra sí mismo en una causa criminal; no se le podrá quitar la vida, la libertad o los bienes, sin el debido procedimiento legal-, ni se podrá tomar la propiedad particular para objetos de utilidad pública, sin la debida compensación.’'
Es evidente que si las pretensiones del peticionario fue-ran viables, todas las cuestiones que envuelven- la confesión del acusado, procedimiento debido de ley y otras indicadas en las enmiendas 5a. y 6a. de la citada Constitución, podrían ser examinadas de nuevo aún después de un juicio y de una apelación. Puede suceder que un acusado que alega la de-fensa de haber si'do expuesto anteriormente por el mismo-delito, no pueda justificar tal defensa y por el mero hecho-de alegar que ha sido declarado culpable con infracción de la Constitución, no adquiere el derecho a que por medio de-un recurso de habeas corpus se revise la resolución del tribunal inferior.
La sentencia apelada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernnández, y Aso-ciados MacLeary, del Toro y Aldrey.